Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows: 

In Claim 1:
	Line 4 “wherein said” has been changed to “and wherein said”
	Line 7 “the crest” has been changed to “a crest”

In claim 11
	Line 8 “the crest” has been changed to “a crest”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) An apparatus comprising: a tube wherein said tube has an outer and inner portion and said inner portion is hollow; one or more grooves in the hollow inner portion and wherein said grooves extend axially and circumferentially; a plurality of ramps on said hollow inner portion wherein said ramps extend inward toward the center of said 

Claim 11 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) An apparatus comprising: a separator that separates one or more pieces such that each piece is individually detectable by one or more sensors; said separator consists of a tube wherein said tube has an outer and inner portion and said inner portion is hollow, with one or more grooves in the hollow inner potion wherein said grooves extend axially and circumferentially, and a plurality of ramps on said hollow inner portion wherein said ramps extend inward toward the center of said tube above a crest formed longitudinally between said grooves, and said ramps increase and decrease in height circumferentially; said one or more sensors measures reflected light on a plurality of differing backgrounds or on one or more backgrounds with variation; one or more controllers connected to said sensors; a controller that identifies at least one property or classification of the one or more pieces from said reflected light.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655